Citation Nr: 0710164	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-41 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left eye disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, denied a claim of entitlement to 
service connection for a left eye disability.

A hearing was held at the Regional Office (RO) in July 2005.  
A transcript is of record.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that defective 
left eye visual acuity (amblyopia) pre-existed the veteran's 
entrance into active service.

2.  The evidence of record does not indicate that a left eye 
disability permanently increased in severity or was subject 
to a superimposed disease or injury as a result of military 
service.


CONCLUSION OF LAW

A left eye disability was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in October 
2003.  In correspondence dated in February 2004, and March 
2006, he was notified of the provisions of the VCAA as they 
pertain to the issue of service connection.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in March 2006.  As indicated above, there has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2006). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  

The veteran concedes that his left eye disability, manifested 
as a loss of visual acuity, preexisted his induction into the 
military.  He contends though that his left eye disability 
was aggravated during military service.  

At a RO hearing conducted in July 2005, the veteran 
testified, specifically, that he believed his left eye 
disability had been aggravated in service as a result of 
exposure to jet fuel and the sun's glare from the ocean, 
while performing his duties aboard an aircraft carrier.  He 
also averred that his eyes were strained from having to look 
through binoculars and night vision glasses, and was exposed 
to flashing lights which he argues are unnatural conditions 
for the human eye.  

The Board has considered the veteran's contentions, but finds 
however, that the preponderance of the evidence is against 
the claim.  

Service medical records include a December 1950 examination 
report which shows the veteran had been initially rejected 
for service in the US Navy, upon a finding of defective 
vision of the left eye, which was not correctable.  At this 
time, left eye vision was recorded as 5/20, corrected to 
16/20 with lenses.  However, as the veteran was found to 
otherwise be physically qualified for duty and the 
disqualification was waived.  The January 1951 physical 
examination for entrance into service also reflects defective 
vision in the veteran's left eye and a waiver given for 
entrance.  

Thus, as a preliminary matter, the Board finds that the 
presumption of soundness does not apply in this case, as a 
left eye disability was noted at the time of examination, 
acceptance, and enrollment into service.  

However, the Board also notes that a pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

Aggravation may not be conceded though, where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  

Congenital or developmental disorders, including refractive 
errors of the eyes, are not diseases or injuries for the 
purpose of VA disability compensation.  As refractive error 
of the eye is not, by law, a disease or injury, it requires 
more than an increase in severity during service in order to 
warrant a grant of service connection.  There is a lack of 
entitlement under the law to service connection for 
refractive error of the eye, unless the evidence shows that 
it was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).

In this appeal, the Board initially notes that based upon the 
manifestations of the disability prior to, during, and 
subsequent to service, the veteran's left eye disability 
underwent no permanent increase in severity as a result of 
service.  

As previously stated, service medical records reflect that at 
the time of enlistment, a finding of defective vision of the 
left eye was noted, which was not correctable.  However, as 
the veteran was found to otherwise be physically qualified 
for duty and the disqualification was waived.  The January 
1951 physical examination for entrance into service also 
reflects defective vision in the veteran's left eye and a 
waiver given for entrance.  A March 1951 service medical 
record which shows the veteran's left eye vision was 20/50, 
with a refraction of 20/40 after correction.  The left eye 
correction was -2.75 ? 1.25 x 90.  Fundi was negative and the 
diagnosis was poor vision, left eye.  The veteran received a 
prescription for glasses in January 1952 with a left eye 

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left eye disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, denied a claim of entitlement to 
service connection for a left eye disability.

A hearing was held at the Regional Office (RO) in July 2005.  
A transcript is of record.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that defective 
left eye visual acuity (amblyopia) pre-existed the veteran's 
entrance into active service.

2.  The evidence of record does not indicate that a left eye 
disability permanently increased in severity or was subject 
to a superimposed disease or injury as a result of military 
service.


CONCLUSION OF LAW

A left eye disability was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in October 
2003.  In correspondence dated in February 2004, and March 
2006, he was notified of the provisions of the VCAA as they 
pertain to the issue of service connection.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in March 2006.  As indicated above, there has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2006). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  

The veteran concedes that his left eye disability, manifested 
as a loss of visual acuity, preexisted his induction into the 
military.  He contends though that his left eye disability 
was aggravated during military service.  

At a RO hearing conducted in July 2005, the veteran 
testified, specifically, that he believed his left eye 
disability had been aggravated in service as a result of 
exposure to jet fuel and the sun's glare from the ocean, 
while performing his duties aboard an aircraft carrier.  He 
also averred that his eyes were strained from having to look 
through binoculars and night vision glasses, and was exposed 
to flashing lights which he argues are unnatural conditions 
for the human eye.  

The Board has considered the veteran's contentions, but finds 
however, that the preponderance of the evidence is against 
the claim.  

Service medical records include a December 1950 examination 
report which shows the veteran had been initially rejected 
for service in the US Navy, upon a finding of defective 
vision of the left eye, which was not correctable.  At this 
time, left eye vision was recorded as 5/20, corrected to 
16/20 with lenses.  However, as the veteran was found to 
otherwise be physically qualified for duty and the 
disqualification was waived.  The January 1951 physical 
examination for entrance into service also reflects defective 
vision in the veteran's left eye and a waiver given for 
entrance.  

Thus, as a preliminary matter, the Board finds that the 
presumption of soundness does not apply in this case, as a 
left eye disability was noted at the time of examination, 
acceptance, and enrollment into service.  

However, the Board also notes that a pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

Aggravation may not be conceded though, where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  

Congenital or developmental disorders, including refractive 
errors of the eyes, are not diseases or injuries for the 
purpose of VA disability compensation.  As refractive error 
of the eye is not, by law, a disease or injury, it requires 
more than an increase in severity during service in order to 
warrant a grant of service connection.  There is a lack of 
entitlement under the law to service connection for 
refractive error of the eye, unless the evidence shows that 
it was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).

In this appeal, the Board initially notes that based upon the 
manifestations of the disability prior to, during, and 
subsequent to service, the veteran's left eye disability 
underwent no permanent increase in severity as a result of 
service.  

As previously stated, service medical records reflect that at 
the time of enlistment, a finding of defective vision of the 
left eye was noted, which was not correctable.  However, as 
the veteran was found to otherwise be physically qualified 
for duty and the disqualification was waived.  The January 
1951 physical examination for entrance into service also 
reflects defective vision in the veteran's left eye and a 
waiver given for entrance.  A March 1951 service medical 
record which shows the veteran's left eye vision was 20/50, 
with a refraction of 20/40 after correction.  The left eye 
correction was -2.75 ? 1.25 x 90.  Fundi was negative and the 
diagnosis was poor vision, left eye.  The veteran received a 
prescription for glasses in January 1952 with a left eye 
correction of -2.50 SPHERE.  In December 1953 examination 
revealed refraction with left eye correction of -1.25 ? -2.25 
x 15.  An additional December 1953 clinical record shows the 
right eye had vision of 20/40, corrected to 20/20; and left 
eye 20/70 corrected to 20/60.  It was noted that the veteran 
had decreased vision in the left eye for over a period.  
Finally, at the November 1954 physical examination for 
separation purposes, the veteran's vision was 20/30 in the 
right eye, corrected with lenses to 20/20.  The left eye 
vision was 20/50, corrected with lenses to 20/20.  The 
clinical ophthalmoscopic evaluation was normal and no 
additional defects were noted. 

Post-service private medical record shows the veteran was 
diagnosed with cataracts in August 2003.  The veteran has not 
contended that the cataracts were the result of any eye 
injury in service.

The veteran underwent a VA examination in May 2004.  He 
reported that his last vision examination was approximately 5 
years earlier.  The examiner noted that the veteran had been 
diagnosed with amblyopia in the left eye, but received a 
waiver for his vision upon entrance into the military.  Upon 
examination, the best corrected distance and near acuities 
were 20/30 in the right eye and 20/30 in the left eye.  
Pupillary reactions were equal round and reactive to light 
without afferent papillary defect (APD).  Extrocular muscles 
and confrontations were full bilaterally.  Slit-lamp 
examination was within normal limits.  The lenses in both 
eyes were significant for posterior subcapsular cataracts, 
right worse than left.  The diagnosis was mild amblyopia in 
the left eye by patient's history, noted on enlistment 
examination.

A July 2005 VA outpatient record shows the veteran was 
diagnosed with a refractive error, anisometropia with 
internal left exotropia, questionable amblyopia, early 
cataracts and a questionable history of trauma from boxing 
aboard his ship.  Corrected visual acuity was 20/30, right 
eye and 20/60, left eye.

In finding that the veteran's left eye disability was not 
permanently aggravated as a result of service, the Board 
notes that there is no factual basis in the record or 
competent medical evidence which shows in-service aggravation 
of the left eye disability.  Ophthalmoscopic examinations in 
December 1953 and November 1954, at separation from service, 
were normal.  The veteran's left eye vision was 20/50 and 
20/20 with correction at separation.  Moreover, by all 
indications the earliest date of post-service medical 
treatment for a left eye disability was nearly 45 years after 
separation from service.  The private medical examiners and 
VA medical examiners have not provided any opinions that 
attribute any left eye pathology to service, nor do these 
same examiners indicate an increase in the underlying left 
eye pathology as a result of any events in service.  

In addition, without evidence of a superimposed disease or 
injury during military service that resulted in increased 
disability, service connection is not warranted for 
refractive error of the eye.  See VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90); 38 C.F.R. § 3.303 (c).  Service records are 
negative for any left eye injury or trauma, and there is no 
evidence of cataracts or other superimposed disease in 
service.  Therefore, based on all of the above evidence, the 
veteran is not entitled to service connection for his pre-
existing left eye disability.

The Board points out that where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the appellant is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  There is no indication 
that the veteran has specialized medical training, and as 
such he is not qualified or competent to establish the 
etiology and nature of his left eye disability.

The veteran has submitted photos of the Naval vessel upon 
which he served, as well as internet articles about eyeglass 
prescriptions and the effect of ultraviolet rays on eyes.  
This evidence is insufficient to show that the veteran's pre-
existing left eye disability was aggravated by service.  
Medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).   

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a left eye 
disability have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for a left eye disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


